Citation Nr: 1023091	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected residuals of a 
right femur fracture.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1984 to September 1985 and from June 1988 to May 1997.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2008, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.  In September 2008, these 
matters were remanded for further development.

As was noted in the September 2008 Remand, the issue of 
service connection for avascular necrosis of the femoral head 
of the right hip has been raised by the evidence of record 
(and is inextricably intertwined with the matter of the 
rating for residuals of a right femur fracture), but has not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the RO for 
appropriate action. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required. 


REMAND

Because all action ordered in the Board's September 2008 
Remand was not completed, this matter must be remanded, once 
again, for more complete development and adjudicatory action.  
See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  Compliance with the 
Board's remand instructions is not a discretionary matter.  
The RO should be well aware by now that when the Board fails 
to return a case to the RO for completion of actions ordered 
in a remand that were not completed, and the Board's decision 
is appealed, the U.S. Court of Appeals for Veterans Claims 
(either by endorsement of a Joint Motion by the parties or by 
Memorandum Decision vacating the Board's decision) routinely, 
under the Stegall precedent, returns the case to the Board 
for completion of the action the Board sought in the remand.  

The September 2008 Board Remand noted that the evidence of 
record raised a claim of service connection for avascular 
necrosis of the femoral head.  

The record reflects that the Veteran underwent a VA 
examination in May 2007.  X-rays taken included one showing 
abnormal right hip contour with subarticular sclerosis 
suggesting avascular necrosis.  The impression was avascular 
necrosis of the right femoral head.  The examiner noted, in 
part:

"It is this examiner's opinion that the majority of his 
hip pain is probably coming from the avascular necrosis.  
Due to the significant length of time between his 
accident in 1994 and the onset of the avascular necrosis 
which is at least since his X-rays of 2005 which did not 
show that condition, and the X-rays noted by orthopedic 
consultant in December 2006 did not show that condition, 
that these two conditions are unrelated."

The Veteran submitted additional evidence at the hearing, 
including, a medical opinion from his treating physician, J. 
D. C., M.D., which states in part:

"Avascular necrosis is a slow and insidious process 
resulting from interrupted blood flow to bone, in this 
case the femoral head.  According to my research on this 
topic, the earliest radiographic abnormality- 
specifically, a crescent sign- does not appear until an 
average of fourteen months following onset of this 
condition.  Such advanced findings as described on this 
individual's plain films do not appear until much later.  
Therefore, the medical evidence documented by the VA 
examiner supports the fact that this avascular necrosis 
had indeed been present for quite some time prior to the 
date that these x-rays were obtained.  This medical 
evidence does not contradict or invalidate a causal 
relationship between the femoral neck fracture and/or 
its instrumental fixation and the ensuing avascular 
necrosis; rather, this is consistent with the elapsed 
time between the original injury and the diagnostic 
findings on x-ray.

Therefore, it is my professional opinion, expressed with 
a reasonable degree of probability and based on the 
information available to me at this time, that [the 
veteran] does indeed have avascular necrosis of his 
right femoral head and that this condition is the direct 
result of the trauma that resulted in his femoral 
fracture, operative fixation of this fracture, and/or a 
combination of these."

The September 2008 Board Remand noted that as the matter of 
entitlement to service connection for avascular necrosis of 
the right femoral head was inextricably intertwined with the 
matter of the rating for residuals of a right femur fracture, 
such must be adjudicated concurrently.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  There is no 
indication that the RO complied with these instructions 
(i.e., no notice sent regarding this issue, no subsequent 
adjudication regarding this issue).

Additionally, (as was noted in the September 2008 Board 
Remand) at the July 2008 hearing, the Veteran testified that 
his private family physician informed him that his current 
back disability was due to his service-connected femur 
disability.  The Veteran had not been afforded a VA 
examination to determine whether or not his back disability 
was indeed caused or aggravated (in light of Allen v. Brown, 
7 Vet. App. 439, 448 (1995)) by his service-connected femur 
disability.  As the questions presented in this matter are 
essentially medical in nature, a VA examination to secure 
medical advisory opinion is necessary.  See 38 U.S.C.A. 
§ 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service- 
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiners is 
directed to these changes (and to Allen) so that the reports 
of the VA examination directed by the Board include the 
necessary information. 

Finally, the Veteran's representative appears to allege (in 
June 2010 argument) that the Veteran was not informed of his 
scheduled VA examinations.  She stated that all of the 
Veteran's information "is now old" (she noted that all of 
his phone numbers were disconnected and that it appeared that 
he had relocated).  She requested that he be rescheduled for 
a VA examination/given an opportunity to report.  The Board 
notes that ultimately it is the Veteran's responsibility to 
keep VA appraised of any pertinent communication changes 
(i.e. new phone numbers, addresses, etc.).  However, given 
that the case is being remanded anyway, and as the matter of 
service connection for avascular necrosis is inextricably 
intertwined with his increased rating claim, the Board finds 
it not inappropriate to honor the representative's request.  

The Veteran is advised that a governing regulation provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be based on the evidence of record; and in a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO should first ascertain the 
Veteran's correct current address.  
Then, regarding the claim of service 
connection for avascular necrosis of 
the right femoral head, the RO should 
issue the Veteran appropriate notice 
under the VCAA specifically notifying 
him of what is necessary to 
substantiate such claim.  He and his 
representative should have opportunity 
to respond.

2.  The RO should arrange for the 
Veteran to be examined by an 
orthopedist to determine the nature and 
likely etiology of his right hip and 
back disabilities.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  
Based on review of the record and 
examination of the Veteran, the 
examiner should opine whether it is at 
least as likely as not (a 50% or better 
probability) that the Veteran's right 
hip and back disabilities were (a) 
Caused by the accident in service, or 
(b) Caused or aggravated by (and if so, 
to what degree) his service- connected 
femur disability?  The examiner must 
comment on (i.e., reconcile the opinion 
offered with) the conflicting medical 
opinions already of record regarding 
the etiology of the avascular necrosis 
of the right femoral head and its 
relationship to the injury in service 
and/or the service connected right 
femur disability.

The examiner should also ascertain the 
current severity of the Veteran's 
residuals of a right femur fracture.  
Findings (and associated impairment of 
function) should be described in 
detail, and must specifically include 
range of motion studies.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then adjudicate the 
claim of service connection for 
avascular necrosis of the hip/right 
femoral head.  The Veteran should be 
informed of the determination (and if 
adverse of his appellate rights in that 
matter).  If he files a notice of 
disagreement with an adverse 
determination, the RO should issue a 
statement of the case (SOC) in the 
matter, and advise him that that matter 
will be before the Board only if he 
timely perfects his appeal in the 
matter.  The RO should also 
readjudicate the remaining claims.  If 
either remains denied the RO should 
issue an appropriate supplemental SOC, 
and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

